Citation Nr: 1645273	
Decision Date: 12/01/16    Archive Date: 12/19/16

DOCKET NO.  12-35 485	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, Oregon


THE ISSUE

Entitlement to a total disability evaluation based on individual unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Appellant represented by:	Oregon Department of Veterans' Affairs


ATTORNEY FOR THE BOARD

P. Olson, Counsel



INTRODUCTION

The Veteran had active military service from November 1942 to December 1945, from July 1949 to November 1952, and from July 1954 to August 1968.

This matter is before the Board of Veterans' Appeals (Board) following Board Remands in August 2014 and August 2015.  This matter was originally on appeal from a March 2010 rating decision of the Department of Veterans Affairs (VA), Regional Office (RO) in Portland, Oregon.

The claims file is now entirely in VA's secure electronic processing systems, Virtual VA and Veterans Benefits Management System (VBMS).

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Total disability ratings for compensation may be assigned where the schedular rating is less than total, when the disabled person is, in the judgment of the rating agency, unable to secure or follow a substantially gainful occupation as a result of a service-connected disabilities:  Provided that, if there is only one such disability, this disability shall be ratable at 60 percent or more, and that, if there are two or more disabilities, there shall be at least one disability ratable at 40 percent or more, and sufficient additional service-connected disability to bring the combined rating to 70 percent or more.  38 C.F.R. § 4.16 (a).  Substantially gainful employment is defined as work which is more than marginal and which permits the individual to earn a living wage.  Moore v. Derwinski, 1 Vet. App. 356 (1991). 

To establish a total disability rating based on individual unemployability, there must be impairment so severe that it is impossible for the average person to follow a substantially gainful occupation.  38 C.F.R. § 3.340.  In reaching such a determination, the central inquiry is whether the veteran's service-connected disabilities alone are of sufficient severity to produce unemployability.  Hatlestad v. Brown, 5 Vet. App. 524 (1993). 

Total disability will be considered to exist when there is present any impairment of mind or body which is sufficient to render it impossible for the average person to follow a substantially gainful occupation; provided that permanent total disability shall be taken to exist when the impairment is reasonably certain to continue throughout the life of the disabled person.  38 C.F.R. § 4.15. 

Service connection has been established for chronic lumbar spine strain with spinal stenosis and degenerative changes, evaluated as 40 percent disabling and left lower extremity radiculopathy, evaluated as 10 percent disabling.  Thus, the Veteran does not meet the minimum schedular requirements for a TDIU under 38 C.F.R. § 4.16 (a).  Nevertheless, for a veteran to prevail on a claim for a total compensation rating based on individual unemployability, the record must reflect some factor, which takes this case outside the norm.  The sole fact that a veteran is unemployed or has difficulty obtaining employment is not enough.  A high rating in itself is recognition that the impairment makes it difficult to obtain or keep employment, but the ultimate question is whether the veteran is capable of performing the physical and mental acts required by employment, not whether the veteran can find employment.  Van Hoose v. Brown, 4 Vet. App. 361(1993).  Factors to be considered are the veteran's education, employment history and vocational attainment.  See Ferraro v. Derwinski, 1 Vet. App. 326, 332 (1991).

The Board notes that the RO denied referral for extraschedular consideration on the basis that VA had not received the Veteran's completed VA Form 21-8940, Veteran's Application for Increased Compensation Based on Unemployability; and, therefore, could not verify the Veteran's current work status.  In this case, the record indicates that Veteran is 91 years old and retired; and has not been employed throughout the course of the appeal.  In addition, the October 2014 VA examiner opined, "If [the Veteran] sought employment his back condition would likely make him unemployable as he is severely limited in his mobility."  As noted above, the Veteran does not currently meet the percentage threshold for a TDIU.  38 C.F.R. § 4.16 (a) (2015).  The Board cannot grant TDIU under these circumstances in the first instance but must insure that the claim is referred to VA's Director of Compensation Service, for extraschedular consideration.  38 C.F.R. § 4.16 (b) (2015).

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  The issue of entitlement to a TDIU should be referred to VA's Director of Compensation Service for adjudication in accordance with 38 C.F.R. § 4.16(b).

2.  The case should be reviewed on the basis of the additional evidence.  If the benefit sought is not granted in full, the Veteran and his representative should be furnished a Supplemental Statement of the Case and be afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate 

action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


_________________________________________________
MICHAEL D. LYON
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




